TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-20-00314-CV
                                      NO. 03-20-00315-CV


                             D. L. G., Sr. and C. K. M., Appellants

                                                 v.

               Texas Department of Family and Protective Services, Appellee


              FROM THE 340TH DISTRICT COURT OF TOM GREEN COUNTY
                         NOS. C-17-0004-CPS & C-17-0092-DPS
                 THE HONORABLE GARY L. BANKS, JUDGE PRESIDING



                                            ORDER


PER CURIAM

               Appellant D. L. G., Sr. filed his notice of appeal on June 10, 2020. The appellate

record was complete on July 8, 2020, making appellant’s brief originally due on July 28, 2020.

On August 10, 2020, the Court ordered appellant’s brief due on August 25, 2020. On September 4,

2020, new counsel for appellant filed a motion for extension of time to file appellant’s brief.

               The rules of judicial administration accelerate the final disposition of appeals

from suits for termination of parental rights. See Tex. R. Jud. Admin. 6.2(a) (providing 180 days

for court’s final disposition). The accelerated schedule constrains this Court’s leeway in granting

extensions. In this instance, we will grant the motion in part and order Christopher Mitchell to

file appellant’s brief no later than September 24, 2020. If the brief is not filed by that date,

counsel may be required to show cause why he should not be held in contempt of court.
              It is ordered on September 4, 2020.



Before Chief Justice Rose, Justices Baker and Kelly




                                               2